884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth MOATS, Sr., Plaintiff-Appellant,v.WEST VIRGINIA UNIVERSITY BOARD OF REGENTS, West VirginiaWorkers Compensation Fund, Defendants-Appellees.
No. 89-2026.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided Aug. 28, 1989.Rehearing Denied Sept. 15, 1989.

Kenneth Moats, Sr., appellant pro se.
R. Noel Foreman, Bachmann, Hess, Bachmann & Garden, Marshall David Riley, WV Workers' Compensation Fund, for appellees.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Moats, Sr., appeals from the district court's order dismissing his action for workers' compensation benefits for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Moats v. West Virginia University Board of Regents, C/A No. 88-165-C-K (N.D.W.Va. Jan. 17, 1989).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our disposition, we deny Moats's motion to supplement the record on appeal